NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PETER HALLORAN,                                  No. 14-16126

                  Plaintiff-Appellant,            D.C. No. 2:12-cv-02443-SRB

   v.
                                                  MEMORANDUM*
 PATTY SELLS, Nurse Practitioner at
 Saguaro Correctional Facility, sued in her
 individual capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Peter Halloran, a Hawaii state prisoner housed in Arizona, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his health and safety. We have jurisdiction under 28

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Halloran

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his seizure and equilibrium disorders, or to his safety.

See id. at 1057-60 (a prison official is deliberately indifferent only if he or she

knows of and disregards an excessive risk to inmate health or safety; neither a

difference of opinion concerning the course of treatment nor mere negligence in

diagnosing or treating a medical condition amounts to deliberate indifference).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      We reject as without merit Halloran’s contention that the district court erred

by failing to advise him of any alleged right to counsel.

      AFFIRMED.




                                           2                                     14-16126